Citation Nr: 1222301	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  03-35 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an initial compensable evaluation for epididymitis.

3.  Entitlement to an initial compensable evaluation for irritable bowel syndrome

4.  Entitlement to service connection for hypertension.

5.  Entitlement to an initial compensable evaluation for colon polyps.

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to December 1975 and from January 1977 to January 1994.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Little Rock, Arkansas, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension and degenerative joint disease of the lower back, and granted service connection for epididymitis, irritable bowel syndrome, colon polyps, and bilateral hearing loss, all evaluated as noncompensably (0 percent) disabling, effective April 3, 2001.  This rating decision also denied entitlement to a 10 percent evaluation based on multiple, noncompensable service connected disabilities under 38 C.F.R. § 3.324.

An August 2008 rating decision granted service connection for degenerative disc disease of the lumbar spine and associated peripheral neuropathy of the bilateral lower extremities.  The Veteran did not file a second Notice of Disagreement (NOD) disagreeing with either the rating or effective date assigned.  Therefore, those issues are not presently before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (explaining that where a claim of service connection is granted during the pendency of an appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability).

Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  In this case, the Veteran has raised the issue of unemployability in the context of his medical retirement.  As such, the Board has identified the issues as set forth on the title page.

The Board remanded this case for further development in June 2005 and September 2009.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to service connection for hypertension, entitlement to an initial compensable evaluation for colon polyps, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Audiometric testing shows the Veteran has Level I hearing in both ears.

2.  The Veteran's epididymitis has been manifested by testicular pain and tenderness; it has not been shown to be manifested by atrophy or loss of the testicle, and the condition does not require long-term drug therapy, hospitalization, and/or intensive medical management.

3.  The Veteran's irritable bowel syndrome has been characterized by regular constipation and daily abdominal discomfort, including bloating, discomfort, and abdominal pain, with infrequent episodes of diarrhea.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC) 6100 (2011).

2.  The criteria for an initial compensable rating for epididymitis have not been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.115a, 4.115b, Diagnostic Code 7525 (2011).

3.  The criteria for an initial 30 percent rating, but no more, for irritable bowel syndrome have been met.  38 U.S.C.A. § 1155  (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.31, 4.114, Diagnostic Code 7319 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's epididymitis, irritable bowel syndrome, and bilateral hearing loss claims arise from an appeal of the initial evaluations following the grants of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA with regard to these issues.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's June 2005 and September 2009 remands, VA obtained the Veteran's service treatment records and Social Security Administration (SSA) records, clarified the Veteran's dates of service, and requested identification of additional private records.  VA provided the Veteran with examinations for disabilities not currently decided in January 2008 and October 2008.  VA also provided the Veteran with an intestines examination in May 2009.  This examination contained all information needed to rate the irritable bowel syndrome disability.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the June 2005 and September 2009 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Initial Ratings - Generally

As noted in the introduction, a July 2002 rating decision granted service connection for epididymitis, irritable bowel syndrome, and bilateral hearing loss, all evaluated as noncompensably (0 percent) disabling, effective April 3, 2001.  The Veteran has appealed those initial evaluation.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

In making all determinations, the Board must fully consider all lay assertions of record.  A layperson is competent to report on the onset and continuity of observable symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board's duty is to assess the credibility and weight of the evidence.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Bilateral Hearing Loss

Hearing impairment is evaluated under Diagnostic Code 6100, with evaluations ranging from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  The Court has held that the assignment of disability ratings for hearing impairment are to be derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  38 C.F.R. § 4.85(a).

While the Veteran is competent to provide lay evidence regarding his difficulties hearing; he is not competent to quantify that difficulty into the hearing threshold levels required for evaluation under Diagnostic Code 6100.

In April 2002, the Veteran underwent a VA audiology examination in conjunction with this claim.  At that time, his pure tone threshold levels were:



HERTZ



1000
2000
3000
4000
Average
RIGHT
10
15
60
60
36 (36.25)
LEFT
10
20
25
30
21 (21.25)

The pure tone threshold average were determined by adding the results for each of the four specified Hertz levels (1000, 2000, 3000, and 4000) and then dividing that sum by four.  38 C.F.R. § 4.85(d).  Speech recognition was 92 percent in the right ear and 96 percent in the left ear.  Under Table VI, the both ears are assigned Roman numeral "I".  The Board has also considered the special provisions of 38 C.F.R. § 4.86(a) and (b), however the audiometric results do not show an exceptional pattern of hearing impairment for which application of either of these provisions is warranted.  Under Table VII, if the poorer ear is rated "I" and the better ear is rated "I," then a noncompensable (0 percent) rating is warranted.  See 38 C.F.R. § 4.85.

The Board has also considered the special provisions of 38 C.F.R. § 4.86(a) and (b).  Specific provisions are in effect for "exceptional patterns of hearing impairment," specifically cases where the pure tone thresholds at each of the four specified frequencies are 55 decibels or more, or where the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.  However these audiometric results do not show an exceptional pattern of hearing impairment for which application of either of these provisions is warranted.  

In April 2009, the Veteran underwent a VA audiology examination in conjunction with this claim.  At that time, his pure tone threshold levels were:



HERTZ



1000
2000
3000
4000
Average
RIGHT
15
20
55
55
36 (36.25)
LEFT
15
20
25
35
24 (23.75)

Speech recognition was 96 percent in the right ear and 100 percent in the left ear.  The Veteran reported that his persistent hearing loss made it difficult for him to understand normal conversation.  See Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007)(finding that a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report in addition to dictating objective test results).

Under Table VI, the both ears are assigned Roman numeral "I".  The Board has again considered the special provisions of 38 C.F.R. § 4.86(a) and (b), however the audiometric results do not show an exceptional pattern of hearing impairment for which application of either of these provisions is warranted.  Under Table VII, if the poorer ear is rated "I" and the better ear is rated "I," then a noncompensable (0 percent) rating is warranted.  See 38 C.F.R. § 4.85.

While the Veteran's bilateral hearing loss, as measured by VA audiologist, has worsened slightly during the course of this appeal, it still does not warrant a compensable rating, as demonstrated by the analysis above.  Thus a 10 percent evaluation is not warranted.  See 38 C.F.R. § 4.7.

Epididymitis

The Veteran's epididymitis was evaluated under Diagnostic Code 7599-7524.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number is "built up" with the first two digits being selected from that part of the schedule most closely identifying the part, and the last two digits being "99" for an unlisted condition.  Id.

The Board notes that epididymitis is defined as the "inflammation of the epididymitis," which is the "elongated cordlike structure along the posterior border of the testis."  Dorland's Medical Dictionary, 639 (31st ed., 2007).  Epididymo-orchitis is similarly defined as "inflammation of the epididymis and testis; also called orchiepididymitis."  Id.  Thus, the Board will first consider whether this disability is entitled to a higher evaluation based on the diagnostic code for the listed condition of chronic epididymo-orchitis.

Diagnostic Code 7525 provides rating criteria for chronic epididymo-orchitis.  38 C.F.R. § 4.115b.  This diagnostic code instructs that chronic epididymo-orchitis is to be rated under the criteria for urinary tract infection or, for tubular infections, rated according to 38 C.F.R. § 4.88b (infectious diseases, immune disorders and nutritional deficiencies) or 38 C.F.R. § 4.89 (ratings for inactive nonpulmonary tuberculosis in effect on August 19, 1968), whichever is appropriate.  38 C.F.R. § 4.115b, Diagnostic Code 7525.

The rating criteria for urinary tract infection provide that a 10 percent rating is warranted if the condition requires long-term drug therapy, 1-2 hospitalizations per year, and/or intermittent intensive management.  If the condition is manifested by recurrent symptomatic infection requiring frequent hospitalization (greater than two times/year), and/or continuous intensive management, a 30 percent rating is warranted.  Higher ratings may also be assigned for poor renal function under the criteria for renal dysfunction.  38 C.F.R. § 4.115a.

Diagnostic Codes 6300-6354 are evaluated under the schedule of ratings for infectious diseases, immune disorders and nutritional deficiencies.  38 C.F.R. § 4.88b.  As the Veteran has not been diagnosed with any infectious disease during the appeals period, their respective rating criteria is inapplicable.  Similarly, the Veteran is not currently and was not, as of August 19, 1968, service connected for inactive nonpulmonary tuberculosis, so 38 C.F.R. § 4.89 is inapplicable.

The Veteran has reported a history of recurrent episodes of swelling of the right epididymis, characterized by swelling and marked tenderness.  He stated that these recurrences were treated with warm compresses and antibiotics.  See April 2002 VA examination.  He reported pain and some tenderness.  Id.  At the April 2002 examination, the Veteran reported that his most recent episode had occurred six months prior and that he had self-treated it with warm compresses.  As pain, swelling, and tenderness are lay-observable symptoms, the Veteran is competent to provide lay evidence of these symptoms.  See Layno, 6 Vet. App. at 470.  Additionally, the Board finds no reason to question the Veteran's credibility with regard to these symptoms.

The Veteran reported no surgical intervention for this disability.  Likewise, the record shows no history of hospitalization of surgery, trauma to the genitourinary system, history of neoplasm, general systemic symptoms due to genitourinary disease, or urinary symptoms.

In light of the above, the Board finds that the Veteran does not meet the criteria for a compensable evaluation for epididymitis under Diagnostic Code 7525.  The record does not indicate that the Veteran's disability requires frequent hospitalization (greater than two times/year) and/or continuous intensive management as is required to support a disability rating of 10 percent under the criteria for urinary tract infection.  38 C.F.R. § 4.115a.  Moreover, there is no evidence of poor renal function to warrant consideration under the criteria for rating renal dysfunction.  Likewise, despite the Veteran's reports of recurrent antibiotic treatment, the record does not reflect a diagnosis of or treatment for any infectious disease associated with the Veteran's epididymitis during the appeals period.  Thus the criteria for a compensable evaluation under Diagnostic Code 7525 are not met.

The Board has also considered whether a higher evaluation is available under a different diagnostic code.  The evidence of record does not show the removal of a testicle or symptoms sufficient to approximate the removal of a testicle, which is the disability contemplated by Diagnostic Code 7524, much less approximate the removal of both testicles, which is the criteria for a compensable (30 percent) evaluation under this diagnostic code.  38 C.F.R. § 4.115a.  Similarly, the record does not indicate that the Veteran experiences any atrophy of the testis; therefore evaluation under Diagnostic Code 7523 is not appropriate.  See 38 C.F.R. § 4.115b.  Therefore a compensable evaluation is not available under another diagnostic code.

As the preponderance of the evidence does not support assignment of a compensable evaluation at any time during the appeal period, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 5107(b) (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Irritable Bowel Syndrome

The Veteran's irritable bowel syndrome was evaluated under Diagnostic Code 7319.  Diagnostic Code 7319 provides ratings for irritable colon syndrome (spastic colitis, mucous colitis, etc.).  Mild irritable colon syndrome, with disturbances of bowel function with occasional episodes of abdominal distress, is rated noncompensably (0 percent) disabling.  Moderate irritable colon syndrome, with frequent episodes of bowel disturbance with abdominal distress, is rated 10 percent disabling.  Severe irritable colon syndrome, with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, is rated 30 percent disabling.  38 C.F.R. § 4.114.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  38 C.F.R. § 4.114.  A single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  Id.

Throughout the pendency of this appeal, the Veteran has reported gastrointestinal symptoms including daily bloating and discomfort, chronic constipation, and abdominal pain.  See e.g., April 2002 VA heart examination, January 2008 VA spine examination, May 2009 VA intestines examination.  The record also shows infrequent episodes of diarrhea.  See May 2009 VA intestines examination.  The record does not show weight loss associated with this disability.  See e.g., April 2002 VA heart examination.  The Veteran treated his symptoms with over-the-counter laxatives.  See January 2008 VA spine examination.

As with the epididymitis claim above, the Veteran is competent to provide lay evidence of his lay-observable symptoms of irritable bowel syndrome, such as pain, bloating, discomfort, and constipation.  See Layno, 6 Vet. App. at 470.  The Board finds no reason to question the Veteran's credibility in this regard.

Based on the above, the Veteran's irritable bowel syndrome most nearly approximates the criteria for a 30 percent evaluation for moderate irritable colon syndrome throughout the entire appeal period.  Specifically, the Veteran's irritable bowel syndrome has been characterized by severe symptoms with alternating infrequent diarrhea and regular constipation with more or less constant abdominal distress.  Thus, the disability picture most nearly approximate the criteria for a 30 percent evaluation for irritable colon syndrome under Diagnostic Code 7319.  38 C.F.R. §§  4.7, 4.114.  This is the highest evaluation available under this diagnostic code.  

The Board has also considered whether a higher evaluation is available under a different diagnostic code.  Several of the digestive disabilities of the colon listed in 38 C.F.R. § 4.114 do not allow for disability evaluations above 30 percent and/or are evaluated under the criteria for irritable colon syndrome under Diagnostic Code 7319.  See e.g., Diagnostic Codes 7321, 7324-7327, 7336, 7342.  With regard to the remaining disabilities, the evidence does not show that the Veteran's has colitis, much less the numerous attacks of colitis each year and malnutrition required for a higher evaluation under that diagnostic code.  See 38 C.F.R. § 4.114, Diagnostic Code  7323.  Similarly, the Veteran's large intestine has not been resected with definite interference with absorption and nutrition, manifested by impairment of health objectively supported by examination findings including definite weight loss, or with severe symptoms objectively supported by examination findings.  See 38 C.F.R. § 4.114, Diagnostic Codes 7328-7329.  The Veteran has not reported frequent fecal discharge and the medical evidence does not show persistent fistula of the intestine.  See 38 C.F.R. § 4.114, Diagnostic Code 7330.  

For the above reasons, the Board determines that the evidence supports the assignment of a 30 percent evaluation for the Veteran's irritable bowel syndrome.  38 C.F.R. § 4.7.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

ORDER

An initial compensable evaluation for bilateral hearing loss is denied.

An initial compensable evaluation for epididymitis is denied.

An initial evaluation of 30 percent, but no more, for irritable bowel syndrome is granted.



REMAND

As noted in the June 2005 remand, the medical evidence of record shows a current diagnosis of hypertension.  See e.g., Private Treatment Record dated August 1999.  Additionally, the Veteran's service treatment records include two blood pressure reading during service that rise to the level indicated in note 1 to Diagnostic Code 7101.  That note defines the term "hypertension" as diastolic blood pressure that is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104.  In December 1988, the Veteran's blood pressure reading was 138/90.  Likewise, at the time of his October 1993 separation examination, the Veteran's blood pressure reading was 130/90.  The Veteran asserts that his current hypertension is related to his military service.  

The January 2008 VA medical examiner opined that it was less likely than not that the Veteran's current hypertension was related to his military service, noting a lack of "definite" hypertensive readings in service.  This examiner did not provide any rationale for determining that the December 1988 and October 1993 were not definite hypertensive readings.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, a new examination is needed to specifically address these in-service readings. 

Additionally, the Board notes that the Veteran has not received notice of how the disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Corrective notice for this should be issued.

The Veteran's colon polyps are evaluated under Diagnostic Code 7319-7344.  In the above decision, the Veteran has been awarded a 30 percent evaluation for irritable bowel syndrome under Diagnostic Code 7319.  Insofar as the Veteran's colon polyps are characterized by the same symptoms, a second evaluation based on the same symptoms would result in impermissible pyramiding.  See 38 C.F.R. §§ 4.14; 4.113.  Under Esteban v. Brown, 6 Vet. App. 259, 262 (1994), service connection could be established for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  To the extent that the Veteran may have symptoms associated with his colon polyps that are not duplicative of or overlapping with those already contemplated in the disability evaluation for irritable bowel syndrome, further medical clarification is necessary.

As noted in the introduction, pursuant to Rice, a TDIU claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  22 Vet. App. 447.  Here, the record suggests that the Veteran is medically retired in part due to his service connected disabilities.  Since there is evidence of unemployability submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  See id.

Accordingly, the case is REMANDED for the following action:

1.  Issue corrective notice of the Veterans Claims Assistance Act, specifically with regard to the establishment of effective dates and disability ratings.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006) and appropriate notice on the Veteran's claim of entitlement to TDIU.  Ask the Veteran to provide to provide a complete employment history, to include a VA Form 21-8940.  A copy of the notice letter should be included in the claims file.

2.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise for the purpose of determining the nature and etiology of any hypertension disability found to be present.  Specifically, the VA examiner should address the in-service blood pressure readings.  The examiner should then state whether it is at least as likely as not that the Veteran's current hypertension is causally related to his military service. 

The claims file should be reviewed in conjunction with this examination, and all opinions offered should be accompanied by a clear rationale.

3.  That examiner, or a separate examiner if necessary, should also provide an opinion as to the Veteran's employability.   Specifically, this opinion should address if it is at least as likely as not that the Veteran's service-connected disabilities (epididymitis, irritable bowel syndrome, colon polyps, bilateral hearing loss, degenerative disc disease of the lumbar spine, and peripheral neuropathy of the bilateral lower extremities), irrespective of any nonservice-connected disabilities, prevents him from securing and following a substantially gainful occupation.

4.  Thereafter, the RO/AMC should readjudicate these claims in light of the additional evidence obtained.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


